Citation Nr: 0800485	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-30 023	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left foot/ankle 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from January 1954 
to November 1955.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine that, in part, 
denied the appellant's claim for service connection for a 
left foot/heel disorder.  

The appellant is also appealing that part of the July 2005 
rating decision which assigned an initial 30 percent 
evaluation for the service-connected post-traumatic stress 
disorder (PTSD).  The appellant has appealed the initial 
rating assigned.  In effect, he is asking for a higher rating 
effective from the date service connection was granted.  
Consequently, the Board will consider the entire time period 
in question, from the original grant of service connection 
(January 10, 2003) to the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

In addition, the appellant has also appealed the June 2006 
rating decision that denied his claim of entitlement to 
service connection for a lumbar spine disorder.

The issues of entitlement to service connection for a left 
lower extremity disorder and a low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant's PTSD has resulted in Global Assessment of 
Function scores of 60 in March 2005, and 55 in August 2006; 
VA examiners have assessed the appellant's levels of 
vocational and social impairment as moderate.

2.  The appellant has not received any inpatient psychiatric 
treatment for his PTSD; he has participated in outpatient 
individual therapy from approximately March 2002.

3.  The appellant's PTSD disability has not resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for the appellant's PTSD disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9411) (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The appellant was provided with such notice as 
to service connection for PTSD in a December 2002 letter from 
the RO; this notice was provided prior to the February 2003 
rating decision.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The appellant was provided with such 
notice in a March 2006 letter from the RO.

The appellant is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Therefore, the Board finds 
that any error in the timing of the appellant's notification 
of the VCAA constituted harmless error.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's VA inpatient and 
outpatient medical records.  Private outpatient records have 
also been associated with the claims file.  The appellant was 
afforded VA examinations.  He was given the opportunity to 
present testimony at a personal hearing held at the RO, as 
well as at a Travel Board hearing.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available relevant 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his June 2006 personal hearing at 
the RO that he did not associate with people very much and 
that he would not do as well without the help of his wife.  
He also stated that he did not like to be alone.  The 
appellant reported that he took sleeping pills.  He testified 
that he would go to see his private psychologist "once in 
awhile".

During the appellant's September 2007 Travel Board hearing, a 
friend testified that the appellant would get kind of uptight 
sometimes and that you would then have to leave him alone.  
The appellant's spouse testified that he tossed and turned in 
his sleep.  He reported checking on the doors and windows of 
his home.  He stated that he did not have a lot of friends, 
that he had problems with anger and that he worked by 
himself.  

The evidence of record includes VA treatment reports.  A 
March 2002 note states that the appellant reported having 
felt depressed and anxious at times.  

The evidence of record also includes reports from the 
appellant's private treating psychologist.  A November 2002 
report states that the appellant was evaluated in March 2002.  
The psychologist said that the appellant's PTSD-associated 
symptoms included insomnia, nightmares, hypervigilance, 
startle response and social isolation.  The psychologist's 
April 2003 report indicated that the appellant continued to 
be seen regularly for the treatment of his PTSD.  The 
psychologist also said that the appellant's previous symptoms 
continued.  In April 2004, the psychologist submitted a 
similar report.

The appellant underwent a VA psychiatric examination in March 
2005; the appellant reported experiencing nightmares.  The 
examiner noted that the appellant had been seen for therapy.  
On mental status examination, the appellant exhibited some 
difficulty with his thought and concentration.  The 
appellant's mood was depressed and his recent memory was 
diminished.  He did not report panic attacks.  He did not 
have any suicidal or homicidal ideation.  He was not 
psychotic.  The appellant reported that he avoided television 
programs that reminded him of his Army service.  The examiner 
rendered a diagnosis of PTSD and assigned a global assessment 
of functioning (GAF) score of 60.  The examiner stated that 
the appellant had moderate impairment of his industrial 
capacity and social functioning.

The appellant underwent another VA psychiatric examination in 
August 2006; the examiner reviewed the appellant's claims 
file and medical records.  He complained of nightmares, poor 
sleep, irritability and avoidance of people due to high 
anxiety.  The appellant said that he could no longer deal 
with people effectively.  The examiner described the 
appellant's social relationships as fair to good and noted 
that the appellant said he spent time with both his wife and 
his grandchildren.  (There are notations in his medical 
records that he and his wife would be traveling to Texas to 
visit his daughter for some weeks at a time.)  The appellant 
reported being angry and irritable too often.  On 
examination, the appellant's speech flowed well with good 
articulation.  He was alert and fully oriented.  His 
concentration was intact.  His recent memory and remote 
memory were intact.  The appellant's mood was a bit angry.  
His judgment and insight were intact.  The examiner rendered 
a diagnosis of PTSD and assigned a GAF score of 55.  The 
examiner said that the appellant had moderate levels of 
vocational and social impairment.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant appealed the initial evaluation assigned for 
his PTSD disability addressed here.  The Court held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  A recent decision of the Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The issue 
before the Board is consequently taken to include whether 
there is any basis for a higher rating at any pertinent time, 
to include whether a higher rating currently is in order.

The criteria for rating PTSD provided at 38 C.F.R. § 4.130, 
Diagnostic Code 9411, indicate that total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  Between March 2005 and August 2003, the 
appellant's GAF score basically remained between 55 and 60.

The evidence of record does not establish that the appellant 
has demonstrated such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  While the appellant had evidenced some 
disturbances of motivation and mood and some difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence of record showed that the 
appellant had maintained personal relationships inside and 
outside of the family and that he had appeared for medical 
treatment without any serious psychiatric complaints.  He was 
able to travel to Texas to visit with his daughter during the 
winter months and remained in his long-term marriage.  The 
evidence of record does not demonstrate that the appellant 
exhibited any memory impairment, panic attacks or diminished 
judgment.  Rather, the evidence shows that his PTSD symptoms 
more nearly approximates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks due to symptoms (i.e., 
depressed mood and anxiety).  Therefore an initial evaluation 
in excess of 30 percent would not be warranted under the 
current rating criteria.

The clinical evidence as measured against the applicable 
rating schedule does not support the appellant's assertions.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The VA PTSD 
examination reports indicate moderate symptoms and difficulty 
in social and occupational functioning due to the PTSD.  The 
clinical assessments of record are considered persuasive as 
to the appellant's degree of impairment due to his PTSD since 
they consider the overall industrial impairment due to that 
service-connected condition.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's PTSD 
disability may be granted when it is demonstrated that it 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the appellant's service-connected 
PTSD disability addressed above has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate.  As discussed above, there are 
higher ratings for psychiatric disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for the PTSD 
and he has been in receipt of any very little mental health 
treatment since November 2002 - he himself testified that he 
only went to see his psychologist "once in a while."  He 
has not demonstrated marked interference with employment due 
to the PTSD alone.  

There is no objective evidence of any symptoms due to 
appellant's service-connected PTSD that are not contemplated 
by the rating criteria.  Consequently, the Board concludes 
that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

In summary, the preponderance of the evidence is against an 
initial evaluation in excess of 30 percent for the 
appellant's PTSD.  Because this is an appeal from the initial 
rating for the PTSD disability, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability and, 
therefore, does support not the assignment of a staged rating 
for the PTSD disability at any time.  See also Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that an initial rating 
in excess of 30 percent for disability due to PTSD is not 
warranted.  Because the preponderance of the evidence is 
against an allowance of an initial evaluation in excess of 30 
percent for the appellant's psychiatric disability under the 
schedular criteria, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (2001).


ORDER

An initial evaluation in excess of 30 percent for the PTSD 
disability is denied.


REMAND

The appellant has told VA that he injured his left lower 
extremity and his lower back in service when he fell off a 
guard tower in service during the course of his duties.  He 
is seeking service connection for the residuals of the left 
foot/ankle and lumbar spine injuries that occurred at that 
time.  However, no service medical records, apart from his 
November 1955 service separation examination report, are on 
file for the appellant.  The appellant's service medical 
records are deemed to be within the control of the government 
and should have been included in the record in their 
entirety, if available, as they may be determinative of the 
claims.  See Bell v. Derwinski, 2 Vet. App. 492 (1992).  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  In this case, the RO 
has deemed the appellant's service medical record to be 
unavailable.  However, while there is indication in the 
record that attempts were made to find alternative medical 
records, the records sought by the RO were not for the 
appellant's unit of record when the alleged injuries 
occurred.  The three "buddy statements" of record indicate 
that they all were assigned to the 71st TAFFD Company in 
AsCom City, Korea at the time of the accident; the RO has 
searched for records from the 8178th Transportation Army 
Aviation unit which were not found.  The evidence of record 
also indicates that the appellant submitted a claim for 
unknown benefits in 1956, and that his representative at that 
time was the American Red Cross; that organization was 
apparently not contacted by the RO to see if they had any 
records pertaining to the appellant's claim in 1956.  
Furthermore, the appellant's service personnel records - 
which can help to narrow down the time periods during which 
he was at a specific military station - have not been 
obtained and associated with the claims file.  This should be 
rectified on remand.

VA is therefore on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should obtain all of the relevant VA 
treatment records not already of record and associate said 
records with the claims file.

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes:  statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  In 
this case, the appellant has submitted three brief written 
statements from fellow servicemen that indicate that the 
appellant hurt his left leg and lower back while he was in 
service.  The appellant's spouse has indicated that the 
appellant has had problems with his left lower extremity and 
his lower back since then.

In addition, review of the evidence of record reveals 
indications that the appellant's left foot complaints are 
related to gout rather than osteoarthritis.  The VA joint 
examinations of record do not address this point.  Nor do the 
rating actions of record address the November 2001 medical 
opinion of a private orthopedic surgeon that the appellant's 
osteoarthritis is related to service or the similar November 
2004 VA treating physician opinion.  The Board observes that 
the November 2001 and November 2004 opinions do not appear to 
be based on a review of the medical evidence of record or the 
veteran's complete occupational history.  Therefore, further 
medical clarification is necessary.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO should take appropriate 
steps to secure the appellant's service 
medical records and all personnel and 
performance evaluation records or 
alternative records for the veteran 
through official channels or any other 
appropriate source, including the 
appellant.  Any and all records obtained 
should be associated with the claims 
file.  If there are no records, the RO 
should so specifically find and the 
documentation used in making that 
determination should be set forth in the 
claims file.

2.  The AMC/RO should contact the 
American Red Cross to ascertain if that 
organization has any records relating to 
the appellant's 1956 claim.  Any and all 
records obtained should be associated 
with the claims file.  If there are no 
records, the RO should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

3.  All VA medical treatment records 
relating to treatment of the appellant's 
left ankle/foot and lumbar spine since 
service not already of record should be 
identified and obtained.  These records 
should be associated with the claims 
file.  

4.  The AMC/RO should contact the veteran 
to obtain the names and addresses of all 
medical care providers who have treated 
him for any left ankle/foot or low back 
disorder since service.  After securing 
the necessary release(s), the AMC/RO 
should obtain those records that have not 
been previously secured.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for 
orthopedic and podiatric evaluations to 
determine the nature, onset date and 
etiology of any low back and left 
foot/ankle pathology.  The claims file 
must be made available to the examiners 
for review in connection with the 
examinations.  An opinion in response to 
the questions below should be obtained 
even if the appellant does not report for 
the examination(s).

The examiners should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the veteran 
fails to report to the examination) to 
provide an opinion as to the diagnosis 
and etiology of any low back and left 
foot/ankle disability found.  All 
necessary tests and studies should be 
conducted.  The examiners should offer an 
opinion as to whether the onset of any 
current disorder is attributable to the 
veteran's military service.

Specifically, the examiners must address 
the questions of:

a.  Whether the appellant's current 
left foot/ankle and low back 
pathology are causally or 
etiologically related to his period 
of military service, to include a 
fall injury in service.

b.  Whether the veteran's current 
left foot/ankle and low back 
pathology, including gout, are 
related to symptoms or signs he may 
have had in service or whether the 
pathology began after service; and

c.  Whether the veteran currently 
has arthritis of the left foot/ankle 
or low back which was incurred 
within one year of service 
separation?  The significance of a 
diagnosis for the left foot of gout 
versus osteoarthritis should be 
discussed with reference to the 
clinical findings of record, 
including x-rays.

A complete rationale must be given 
for all opinions expressed.

6.  Upon receipt of the VA orthopedic and 
podiatric examination reports, the AMC/RO 
should conduct a review to verify that 
all requested opinions have been offered.  
If information is deemed lacking, the 
AMC/RO should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  

7.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the left ankle/foot and low 
back issues on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

8.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issues on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


